DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment, filed September 23, 2019, is entered.  Applicant amended claims 1-10.  No new matter is entered.  Claims 1-10 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (U.S. Publication No. 2017/0144562).  Hosoya et al. (U.S. Publication No. 2013/0143090) is cited to support a statement of fact.
With respect to claims 1 and 2, Examiner notes the statements “for detecting liquid leakage within a battery pack,” “configured to detect a slope of a battery pack within a vehicle and to output a slope detection result value indicating the detected slope,” “configured to detect moisture in each of an upper portion of the battery pack and a lower portion of the battery pack and to output a moisture detection result value indicating the detected moisture,” “configured to obtain the slope detection result value and the moisture detection result value from the slope sensor and the moisture sensor, respectively, and to determine liquid leakage of the battery pack 
Thomas teaches an apparatus (120) for detecting liquid leakage within a battery pack.  Figures 1 and 2 and Paragraphs 30, 58.  The apparatus comprises a sensor in the form of 3-axis gyroscope.  Figure 2 and Paragraph 16.
Thomas further teaches the apparatus comprises a moisture sensor in the form of a humidity sensor, wherein the humidity sensor is mounted within the battery housing to detect excessive humidity within the battery.  Paragraph 58.  Furthermore, the claimed invention requires a singular moisture sensor and Thomas’s humidity sensor would be responsive to humidity within the housing, independent of where the humidity is located, meaning Thomas’s sensor is capable of performing the recited intended use of detecting moisture in each of an upper portion of the battery pack and a lower portion of the battery pack.  Paragraph 58.  Thomas further teaches the sensed value is output to external control stations, meaning the sensor is capable of performing the intended use of outputting a moisture detection result value indicating the detected moisture.  Paragraph 58.
Thomas is explicitly silent as to whether the 3-axis gyroscope is a slope sensor, but this is an inherent feature of Thomas’s disclosure.  Examiner relies on Hosoya et al. to support this statement of fact.  Specifically, Hosoya establishes a gyroscope is used to detect the inclination of an object.  Paragraph 181.  Accordingly, Thomas’s 3-axis gyroscope, which as established by 
Thomas further teaches the sensors are connected to a microcontroller, which is a liquid leakage determining unit within the scope of the claimed invention, wherein the microcontroller runs firmware or software to read values from the sensors.  Figures 3 and 6 and Paragraph 59.  Thomas teaches the microcontroller transmits signals from the sensors to the outside world when conditions arise, meaning the microcontroller is configured to obtain the slope detection result value and the moisture detection result value from the slope sensor and moisture sensor and determine the liquid leakage of the battery pack based on the obtained slope detection result value and the obtained moisture detection result value, within the scope of the claimed invention, and trigger an alarm for a leak, when appropriate.  Paragraphs 59, 62 and 63.
With respect to claim 3, Examiner notes the statement “configured to detect moisture based on a temperature difference between the upper portion and the lower portion” is a statement of intended use that do not further limit the claimed invention.  The cited statements recite a function performed by the apparatus and its sensors and determining unit.  Any apparatus meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Thomas teaches the moisture sensor is a humidity sensor, meaning it determines humidity levels based on moisture and temperature sensing.  Paragraph 58.  Accordingly, Thomas’s humidity sensor is capable of performing the intended use of detecting moisture based on temperature differences between the upper and lower portion of the battery pack within the scope of the claimed invention.
claim 4, Examiner notes the entirety of the limitation of claim 4 recites an intended use of the apparatus.  Specifically, the claim limitation “when the battery pack is sloped to a side, the slope sensor is configured to transmit a slope detection result corresponding to the slope of the battery pack to the liquid leakage determining unit, and the liquid leakage determining unit is configured to operate the moisture sensor in a direction corresponding to the slope detection result value to detect the moisture in each of the upper portion and the lower portion” is a statement of intended use that recites the operation of the apparatus and its sensors.  Any apparatus and sensors meeting the requirements of the claimed invention are capable of the same use absent evidence to the contrary.
In this case, Thomas teaches the apparatus is capable of determining if a leak is present and also obtains data from the slope sensor (3-axis gyroscope) regarding the inclination of the battery and the moisture sensor (humidity sensor) regarding the temperature and moisture within the battery, wherein the data obtained is analyzed to determine whether a leakage alarm alert should be indicated.  Figures 1-3 and 6 and Paragraphs 16, 30, 58, 59, 62 and 63.  Accordingly, Thomas’s apparatus is capable of performing the recited intended use of also determining whether a leak is occurring when the 3-axis gyroscope indicates the battery is sloped to a side
(3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (U.S. Publication No. 2017/0144562) in view of Takatsuka et al. (U.S. Publication No. 2018/0048032).  Hosoya et al. (U.S. Publication No. 2013/0143090) is cited to support a statement of fact.
With respect to claim 5, Thomas teaches a moisture sensor but is silent as to whether the apparatus comprises a plurality of moisture sensors provided in the upper portion and the lower portion of the battery pack, respectively.
However, Takatsuka, which deals with safety systems for vehicle batteries, teaches such a system comprises a moisture detecting sensor in the form of a submergence sensor at multiple points/levels of the battery to determine up to what level water has penetrated.  Paragraph 80.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to apply a similar approach to Thomas’s apparatus, wherein the humidity sensor is positioned at multiple levels of the apparatus, such that at least two (a plurality) cover the lower and upper portion of the battery housing, respectively, to sense the level at which leakage is present within the battery because Takatsuka teaches a multi-sensor 
With respect to claims 6, 7, 9 and 10, Thomas and Takatsuka, as combined above, teach a method of detecting liquid leakage within a battery, the method comprising detecting a slope of a battery pack within a vehicle using a 3-axis gyroscope (Thomas, Paragraphs 10 and 16).  Although Thomas is explicitly as to whether the 3-axis gyroscope is a slope sensor, this is an inherent feature of Thomas’s disclosure.  Examiner relies on Hosoya et al. to support this statement of fact.  Specifically, Hosoya establishes a gyroscope is used to detect the inclination of an object.  Paragraph 181.  Accordingly, Thomas’s 3-axis gyroscope, which as established by Hosoya detects the inclination of an object, is a slope sensor within the scope of the claimed invention.
Thomas and Takatsuka, as combined above, further teach the method comprising detecting moisture in the upper and/or lower portion of the battery pack based on the level of water penetration using moisture sensors in the form of humidity sensors that are provided in the upper and lower portion of the battery pack, respectively.  Thomas, Paragraph 58 and Takatsuka, Paragraph 80.
Thomas further teaches a liquid leakage determining unit in the form of a microcontroller runs firmware or software to read values from the sensors and make a determination as to whether an alarm should be alerted to the outside world based on the sensed conditions, meaning the method comprising obtaining the slope detection result value and a moisture detection result value from the detected slope of the battery pack and the detected moisture within the battery pack and determining liquid leakage, a condition that would trigger an alert to the outside world, based on the slope detection result value and the moisture detection result value.  Figures 3 and 6 
Accordingly, the method taught by Thomas and Takatsuka, as combined above, would over a scenario wherein the battery pack is sloped to a side, as determined by the 3-axis gyroscope (slope detection sensor) and the plurality of moisture sensors within the battery pack perform a moisture detection step to determine the level of water penetration, wherein the slope of the battery pack is accounted for in this determination.  Thomas, Paragraphs 58, 59, 62 and 63 and Takatsuka, Paragraph 80.  Furthermore, given that the moisture sensors are part of the battery pack, when the battery pack is sloped, the plurality of moisture sensors are sloped (positioned) in a direction corresponding to the slope detection result value.
With respect to claim 8, Thomas and Takatsuka, as combined above, teach the plurality of moisture sensors are humidity sensors, meaning it determines humidity levels based on moisture and temperature sensing.  Thomas, Paragraph 58.  Furthermore, Thomas and Takatsuka, as combined above, teach the sensors are placed at different levels of the battery pack (upper and lower) to determine the extent of water penetration, meaning the plurality of humidity sensors are compared against one another in the performance of their moisture sensing function.  Thomas, Paragraphs 58, 59, 62 and 63 and Takatsuka, Paragraph 80.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELI S MEKHLIN/Primary Examiner, Art Unit 1759